DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
A method of arranging equipment in a plant, the equipment being safety protective equipment and/or a safety monitoring apparatus to be used in fire extinguishing operation by an operator, or to be used for safety protection of an operator in a plant for processing a fluid, the method comprising the steps of:
calculating a risk for each of a plurality of devices provided in the plant, the risk being a value obtained by multiplying a probability that flowing-out of a fluid requiring use of the equipment occurs by an impact degree of the flowing-out of the fluid;
setting a distance indicating a range in which the equipment is arrangeable around each of the plurality of devices so that, when the calculated risks of the plurality of devices are compared with each other, the distance is shorter for a device for which the risk is relatively high, and the distance is longer for a device for which the risk is relatively low; and
determining a position to arrange the equipment based on positions at which the plurality of devices are arranged in the plant, and on the distance of the range in which the equipment is arrangeable, which has been set for each of the plurality of devices.

Step 1: 
The claim recites a method of arranging equipment in a plant. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of calculating a risk for each of a plurality of devices provided in the plant, the risk being a value obtained by multiplying a probability that flowing-out of a fluid requiring use of the equipment occurs by an impact degree of the flowing-out of the fluid, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “calculating” in the context of this claim encompasses the user mentally multiplying a probability value and an impact degree value to obtain the risk value, with help of a pen and paper. The limitation of setting a distance indicating a range in which the equipment is arrangeable around each of the plurality of devices so that, when the calculated risks of the plurality of devices are compared with each other, the distance is shorter for a device for which the risk is relatively high, and the distance is longer for a device for which the risk is relatively low, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “setting” in the context of this claim encompasses the user mentally dividing the risk value in several ranges, and assign a maximum distance for each range, higher the risk range, shorter the distance, with help of a pen and paper. The limitation of determining a position to arrange the equipment based on positions at which the plurality of devices are arranged in the plant, and on the distance of the range in which the equipment is arrangeable, which has been set for each of the plurality of devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user mentally place a mark on floorplan such that, the safety equipment placement around the each device will not violate the maximum distance rule associated with each device, with help of a pen and paper, as long as the number of devices is very small and the layout is very simple. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional elements of arranging equipment in a plant, the equipment being safety protective equipment and/or a safety monitoring apparatus to be used in fire extinguishing operation by an operator, or to be used for safety protection of an operator in a plant for processing a fluid, a probability that flowing-out of a fluid requiring use of the equipment occurs by an impact degree of the flowing-out of the fluid, that merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. The additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) equipment in a plant, the equipment being safety protective equipment and/or a safety monitoring apparatus to be used in fire extinguishing operation by an operator, or to be used for safety protection of an operator in a plant for processing a fluid;
2) a probability that flowing-out of a fluid requiring use of the equipment occurs by an impact degree of the flowing-out of the fluid.
Regarding 1) and 2), “equipment in a plant, the equipment being safety protective equipment and/or a safety monitoring apparatus to be used in fire extinguishing operation by an operator, or to be used for safety protection of an operator in a plant for processing a fluid” and “a probability that flowing-out of a fluid requiring use of the equipment occurs by an impact degree of the flowing-out of the fluid” merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) and 2) do not amount to significantly more. The claim is not eligible.

Regarding claims 2-6:

Step 1: Claims 2-5 recite a method of arranging equipment in a plant. Thus, the claim is directed to a process, which are statutory categories of invention. Claim 6 recites a method of manufacturing a plant. Thus, the claim is directed to a process, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional categorizing …, set …, setting …, arrange …, and arranging …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites additional elements of “the equipment is one selected from an equipment group consisting of a fire extinguisher, a self-contained breathing apparatus, a gas mask, a stretcher, a fire blanket, an emergency information apparatus, and a monitoring camera” and “a plant for processing a fluid”, that merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. The additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements of “the equipment is one selected from an equipment group consisting of a fire extinguisher, a self-contained breathing apparatus, a gas mask, a stretcher, a fire blanket, an emergency information apparatus, and a monitoring camera” and “a plant for processing a fluid”, as explained previously, merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. The claim as a whole does not amount to significantly more than the recited exception. The claim is not eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a plant” in line 4. The relationship between “a plant” in line 4 and “a plant” in line 1 is not clear. For examination purpose, “a plant” in line 4 will be construed as “the plant”.

Claim 1 recites “a fluid” in line 8. The relationship between “a fluid” in line 8 and “a fluid” in line 5 is not clear. For examination purpose, “a fluid” in line 8 will be construed as “the fluid”.

Claim 1 recites “when …” in 3rd paragraph that directs to contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP §2111.04 (II)). For examination purpose, “when …” will be construed as “in respond to that …”.

Claims 2-5 recite “The method of arranging equipment in a plant”. The relationship between the recited “a plant” in claims 2-5 and “a plant” in claim 1 is not clear. For examination purpose, the recited “a plant” in claims 2-5 will be construed as “the plant”.

Claim 4 recites “a plurality of devices” in lines 3-4. The relationship between “a plurality of devices” in claim 4 and “a plurality of devices” in claim 1 is not clear. For examination purpose, “a plurality of devices” in claim 4 will be construed as “the plurality of devices”.

Claim 4 recites “a region” in line 3 and line 5. The relationship between “a region” in line 5 and “a region” in line 3 is not clear. For examination purpose, “a region” in line 5 will be construed as “the region”.

Claim 5 recites “a region” in line 3 and line 5. The relationship between “a region” in line 5 and “a region” in line 3 is not clear. For examination purpose, “a region” in line 5 will be construed as “the region”.

Claim 6 recites “a portion” in line 4. It is not clear what “a portion” refers to. For examination purpose, “a portion” will be construed as “a portion of the plant”.

Regarding dependent Claims 2-6, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi KR 100587819 B1 in view of Zhang CN 2168290 Y.

Regarding claim 1, Choi teaches a method of arranging equipment in a plant, the equipment being safety protective equipment and/or a safety monitoring apparatus to be used in fire extinguishing operation by an operator, or to be used for safety protection of an operator in a plant for processing a fluid (Fig. 6 page 8 paragraph 8 and page 10 paragraph 8 analyzing risk of each device in a plant for processing fluid, constructing optimized safety equipment based on the data), the method comprising the steps of:
calculating a risk for each of a plurality of devices provided in the plant, the risk being a value obtained by multiplying a probability that flowing-out of a fluid requiring use of the equipment occurs by an impact degree of the flowing-out of the fluid (Fig. 6 page 8 paragraphs 8-10, page 9 paragraphs 7-9 from the bottom, and page 10 paragraph 8, the fluid leaking failure probability and the degree of damages for each device are obtained, the risk value is (Risk)s are calculated by multiplying the failure probability Fs with the degree of damage Cs, the safety equipment is optimized based on the data) ;
determining a position to arrange the equipment based on positions at which the plurality of devices are arranged in the plant (page 10 paragraph 8 determining installation of safety equipment for devices and facilities at risk).
Choi does not explicitly teach:
calculating a risk for each of a plurality of devices provided in the plant, the risk being a value obtained by multiplying a probability that flowing-out of a fluid requiring use of the equipment occurs by an impact degree of the flowing-out of the fluid;
setting a distance indicating a range in which the equipment is arrangeable around each of the plurality of devices so that, when the calculated risks of the plurality of devices are compared with each other, the distance is shorter for a device for which the risk is relatively high, and the distance is longer for a device for which the risk is relatively low; and 
the position to arrange the equipment is based on the distance of the range in which the equipment is arrangeable, which has been set for each of the plurality of devices.
Zhang teaches:
 calculating a risk for each of a plurality of devices provided in the plant, the risk being a value obtained by multiplying a probability that flowing-out of a fluid requiring use of the equipment occurs by an impact degree of the flowing-out of the fluid (Fig. 6 page 8 paragraphs 8-10, page 9 paragraphs 7-9 from the bottom, and page 10 paragraph 8, the fluid leaking failure probability and the degree of damages for each device are obtained, the risk value is (Risk)s are calculated by multiplying the failure probability Fs with the degree of damage Cs, the safety equipment is optimized based on the data) ;
setting a distance indicating a range in which the equipment is arrangeable around each of the plurality of devices so that, when the calculated risks of the plurality of devices are compared with each other, the distance is shorter for a device for which the risk is relatively high, and the distance is longer for a device for which the risk is relatively low (Fig. 2 page 2 2nd paragraph and 4th paragraph from the bottom, fire extinguisher arrangement maximum distance is based on the risk level of the device, higher risk, shorter the distance); and
the position to arrange the equipment is based on the distance of the range in which the equipment is arrangeable, which has been set for each of the plurality of devices (Fig. 1 item 1 – Instructions No. 4: determining positions of placement of extinguishers based on maximum distance and number of pieces of extinguishers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Zhang because they all directed to arranging safety equipment. Setting a maximum distance for arranging the safety equipment based on the assessed risk level of devices in facilities will help provide enough safety coverage for devices and facilities at risk.
Choi teaches:
page 8 paragraph 8
Figure 6 is a flow chart of quantitative evaluation according to the present invention, as shown in the damage range determination process of the quantitative evaluation step of determining the representative material (S231); Determining a leak scenario for determining a size of a leak hole through which the representative material leaks (S232); Determining a possible leak amount when the representative material leaks according to the determined leak scenario (S233); Determining a leak rate of the representative material (S234); Determining a leak type of the representative material (S235); Determining a state of the fluid when the representative material leaks into the atmosphere (S236); Determining an effect of the post-leak monitoring and blocking system (S237); If the representative material is leaked according to the conditions set in each step comprises the step of evaluating the damage area (S238). Through this process it is possible to determine the damage range(S255).
page 10 paragraph 8
…, the final decision refers to the determination of the inspection interval of each device and the installation of appropriate safety equipment for high-risk devices or facilities. Therefore, it can be used as a data to easily construct optimized safety equipment.
page 8 paragraphs 9-10
…, the financial damages are determined, which is composed of a step of calculating each loss cost (S239) and analyzing the financial damages based on this (S256).
In addition, it is necessary to determine the failure frequency including the device correction factor, which determines the basic failure frequency (S251), determine the failure frequency in consideration of the device correction factor (S252), and determine the failure frequency in consideration of the management system evaluation factor In operation S253, the probability of occurrence is determined based on the operation S254.
page 9 paragraphs 7-9 from the bottom
Next, in step S257, the risk of each device is evaluated. The risk of quantitative evaluation is determined by the damage area and the amount of financial damage and the damage frequency, and the risk can be known through Equation 3 below.
(Risk)s = Cs x Fs
In Equation 3, (Risk).sub.s is the risk of a particular device according to one leakage scenario, C .sub.s is the damage including the damage area and the loss amount, F .sub.s represents the frequency of failure that represents the number of breaks per year.
Zhang teaches:

    PNG
    media_image1.png
    776
    634
    media_image1.png
    Greyscale

Fig. 2: Item 11, maximum protection distance; Item 12 maximum protection area 

page 2 2nd paragraph and 4th paragraph from the bottom
The fire extinguisher configuration the counting, is further characterized by its surface panel is further drawn with the "agent selection table ", " fire configuration reference table" and " maximum fire protection distance table. in the agent selection list, marking the different fire types suitable for extinguishing type. in the fire extinguisher prepared reference table, listing each minimum configuration with fire extinguisher extinguishing level and maximum protection area value according to building danger level and fire type. in fire-protection distance table according to the building listed extinguisher category, the danger level and the value of the maximum protection distance.

    PNG
    media_image2.png
    790
    677
    media_image2.png
    Greyscale

Fig. 2: Item 1 Instructions, No. 4: determining positions of placement of extinguishers based on maximum distance and number of pieces of extinguishers.

as shown in FIG. 2, panel B8 is drawn with extinguishing level (B) "in Table 9," fire protection distance (m) "in Table 11," fire extinguisher configuration reference table 12, …

Regarding claim 4, Zhang further teaches setting a minimum number of arranged pieces of the equipment per unit area in a region in which a plurality of devices are arranged in the plant, to arrange the equipment so as to satisfy the minimum number of arranged pieces in a region in which the plurality of devices are arranged, and for which the number of pieces of the equipment per unit area arranged at positions that have been determined in the step of determining the position to arrange the equipment is less than the minimum number of arranged pieces (page 2 2nd paragraph and 4th paragraph from the bottom, Fig. 1 item 1 – Instructions No. 4: determining positions of placement of extinguishers based on maximum distance and number of pieces of extinguishers, , the number of pieces of extinguishers satisfies the maximum area rule – minimum number of pieces per unit area; the configuration of extinguishers needs to meet both maximum distance rule and maximum protection area rule, therefore when arranging the extinguishers, if the maximum distance rule is met however the number of pieces of extinguishers does not meet the minimum number required to satisfy the maximum protection area rule, more extinguishers need to be added).

Regarding claim 6, Choi further teaches arranging, at the position to arrange the equipment that has been determined in the step of determining the position to arrange the equipment in the plant of claim 1, a portion to arrange the equipment. (page 10 paragraph 8, installation of safety equipment for high-risk devices or facilities).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Zhang as applied to claims 1, 4 and 6, further in view of Swift US 20210350312 A1, and Dapkins US 20090000097 A1.

Regarding claim 2, Zhang further teaches the equipment is one selected from an equipment group including a fire extinguisher (page 2 2nd paragraph).
Neither Choi nor Zhang explicitly further teach the equipment is one selected from an equipment group consist of a self-contained breathing apparatus, a gas mask, a stretcher, a fire blanket, an emergency information apparatus, and a monitoring camera, in addition of a fire extinguisher.
Swift and Dapkins teach the equipment is one selected from an equipment group consist of a self-contained breathing apparatus, a gas mask (Swift: [0002] PAPR, SCBA), a stretcher, a fire blanket (Dapkins: [0059] stretcher and fire blanket), an emergency information apparatus (Swift: [0163] alarms to get user attention), and a monitoring camera (Swift: [0066] image capture devices), in addition of a fire extinguisher.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Swift and Dapkins because they all directed to safety equipment. Select the equipment from the safety equipment in the list will help provide the safety function from the safety equipment.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Zhang as applied to claims 1, 4 and 6, further in view of The Health and Safety Consultancy, “What is a Risk Rating_ How Do I Do a Risk Assessment” 2013.

Regarding claim 3, Zhang further teaches the step of setting the distance of the range in which the equipment is arrangeable includes categorizing the risks into classes and set the distance so that the distance is shorter for a device categorized into a class of relatively high risk, and the distance is longer for a device categorized into a class of relatively low risk (Fig. 2 page 2 2nd paragraph and 4th paragraph from the bottom, fire extinguisher arrangement maximum distance is based on the risk level of the device, higher risk, shorter the distance).
Neither Choi nor Zhang explicitly further teaches categorizing the risks calculated for the plurality of devices into classes that have been set in advance depending on levels of the risks.
The Health and Safety Consultancy teaches categorizing the risks calculated for the plurality of devices into classes that have been set in advance depending on levels of the risks (page 2, categorizing the risks into 5 risk levels based on Risk score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of The Health and Safety Consultancy because they all directed to hazard assessment. Categorizing the risks calculated for the plurality of devices into classes that have been set in advance depending on levels of the risks will help setting the maximum distance based on the levels of the risks.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Zhang as applied to claims 1, 4 and 6, further in view of Hatakeyama JPH08110916 A.

Regarding claim 5, Zhang further teaches to arrange the equipment so as to satisfy the number of pieces in a region in which the plurality of devices are arranged, and for which the number of pieces of the equipment arranged at positions that have been determined in the step of determining the position to arrange the equipment exceeds the number of pieces (page 2 2nd paragraph and 4th paragraph from the bottom, Fig. 1 item 1 – Instructions No. 4: determining positions of placement of extinguishers based on maximum distance and number of pieces of extinguishers; the configuration of extinguishers needs to meet both maximum distance rule and the number of pieces of extinguishers rule, therefore when arranging the extinguishers, if the maximum distance rule is met however the number of pieces of extinguishers does not meet, adjustment to arrangement of extinguishers is needed).
Neither Choi nor Zhang explicitly further teaches the number of pieces in a region is determined by setting a maximum number of pieces of the equipment per unit area.
Hatakeyama teaches the number of pieces in a region is determined by setting a maximum number of pieces of the equipment per unit area (page 3 4th paragraph, maximum number of pieces of extinguishers is set based on the budget for the area - maximum number of pieces of the equipment per unit area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Hatakeyama because they all directed to arrangement of safety equipment. Setting a maximum number of pieces of the equipment per unit area will help not exceed the budget. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NFPA chapter 10 Standard for Portable Fire Extinguishers 2018 teaches the maximum travel distance and maximum protection area based on hazard risk levels.
Saunders “Quantifying Fire Hazards” 2018 teaches assessing Hazard risk level by probability and consequences and rank the level of risk.
Raydugin “Consistent-Application-of-Risk-Management-for-Selection-of-Engineering-Design-Options-in-Mega-Projects” 2014 teaches assessing Hazard risk level by multiplying probability and consequences and rank the level of risk based on preset Risk Ranking Score.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL TANG/Examiner, Art Unit 2115